NEW JERSEY RESOURCES CORPORATION 2007 Stock Award and Incentive Plan Performance Shares Agreement This Performance Shares Agreement (the “Agreement”), which includes the attached “Terms and Conditions of Performance Shares” (the “Terms and Conditions”) and the attached ExhibitA captioned “Performance Goal and Earning of Performance Shares”, confirms the grant on (the “Grant Date”) by NEW JERSEY RESOURCES CORPORATION, a New Jersey corporation (the “Company”), to (“Employee”), under Sections6(e), 6(i) and 7 of the 2007 Stock Award and Incentive Plan (the “Plan”), of Performance Shares (the “Performance Shares”), including rights to Dividend Equivalents as specified herein, as follows: Target Number Granted: Performance Shares (“Target Number”) How Performance Shares are Earned and Vest: The Performance Shares, if not previously forfeited, (i)will be earned, if and to the extent that the Performance Goal defined on ExhibitA to this Agreement is achieved, with the corresponding number of Performance Shares earned (ranging from 0% to 150% of the Target Number) as specified on ExhibitA, and (ii)will vest as to the number of Performance Shares earned if Employee continues to be employed by the Company or a Subsidiary through (the “Stated Vesting Date”). In addition, if not previously forfeited, upon a Change in Control the Performance Shares will be deemed earned in an amount equal to the greater of the Target Number or the number of Performance Sharesthat would have been earned based upon the actual level of achievement if the performance period had ended at the date of the Change in Control and will become immediately vested, and, if (and only if) the stock of the Company remains publicly traded after the Change in Control, any Performance Shares not earned will remain potentially earnable in accordance with the terms of this Agreement.In addition, if not previously forfeited, the Performance Shares will be deemed earned and become vested upon the occurrence of certain events relating to Termination of Employment to the extent provided in Section4 of the attached Terms and Conditions. The terms “vest” and “vesting” mean that the Performance Shares have become non-forfeitable upon the occurrence of a voluntary Termination of Employment by Employee (excluding a Retirement).If the Performance Goal is not met (or not fully met) and the Performance Shares are not otherwise deemed earned by the Earning Date (as defined below), the Performance Shares (or the unearned portion of the Performance Shares) will be immediately forfeited.If Employee has a Termination of Employment prior to a Stated Vesting Date and the Performance Shares are not otherwise deemed earned and vested by that date, the Performance Shares will be immediately forfeited except as otherwise provided in Section4 of the attached Terms and Conditions. Forfeited Performance Shares cease to be outstanding and in no event will thereafter result in any delivery of shares of Stock to Employee. Performance Goal and Earning Date: The Performance Goal and Earning Date, and the number of Performance Shares earned for specified levels of performance at the Earning Date, shall be as specified in ExhibitA hereto. Settlement: Performance Shares that are to be settled hereunder, including Performance Shares credited as a result of Dividend Equivalents, will be settled by delivery of one share of Stock, for each Performance Share being settled. Settlement shall occur at the time specified in Section6 of the attached Terms and Conditions. The Performance Shares are subject to the terms and conditions of the Plan and this Agreement, including the Terms and Conditions of Performance Shares attached hereto and deemed a part hereof. The number of Performance Shares and the kind of shares deliverable in settlement and other terms and conditions of the Performance Shares are subject to adjustment in accordance with Section5 of the attached Terms and Conditions and Section 11(c) of the Plan. Employee acknowledges and agrees that (i)the Performance Shares are nontransferable, except as provided in Section3 of the attached Terms and Conditions and Section 11(b) of the Plan, (ii)the Performance Shares are subject to forfeiture in the event of Employee’s Termination of Employment in certain circumstances prior to vesting, as specified in Section4 of the attached Terms and Conditions, and (iii)sales of shares of Stock will be subject to any Company policy regulating trading by employees. 1 Capitalized terms used in this Agreement but not defined herein shall have the same meanings as in the Plan. IN WITNESS WHEREOF, NEW JERSEY RESOURCES CORPORATION has caused this Agreement to be executed by its officer thereunto duly authorized. NEW JERSEY RESOURCES CORPORATION By NAME Title EMPLOYEE NAME Title 2 TERMS AND CONDITIONS OF PERFORMANCE SHARES The following Terms and Conditions apply to the Performance Shares granted to Employee by NEW JERSEY RESOURCES CORPORATION (the “Company”) and Performance Shares resulting from Dividend Equivalents (as defined below), if any, as specified in the Performance Shares Agreement (of which these Terms and Conditions form a part). Certain terms of the Performance Shares, including the number of Performance Shares granted, vesting date(s) and settlement date, are set forth on the cover page hereto and ExhibitA, which are an integral part of this Agreement. 1.General.The Performance Shares are granted to Employee under the Company’s 2007 Stock Award and Incentive Plan (the “Plan”), which has been previously delivered to Employee and/or is available upon request to the Corporate Benefits Department. All of the applicable terms, conditions and other provisions of the Plan are incorporated by reference herein. Capitalized terms used in this Agreement but not defined herein shall have the same meanings as in the Plan. If there is any conflict between the provisions of this document and mandatory provisions of the Plan, the provisions of the Plan govern. By accepting the grant of the Performance Shares, Employee agrees to be bound by all of the terms and provisions of the Plan (as presently in effect or later amended), the rules and regulations under the Plan adopted from time to time, and the decisions and determinations of the Leadership Development and Compensation Committee of the Company’s Board of Directors (the “Committee”) made from time to time. 2.
